Citation Nr: 0325112	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-23 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from November 1964 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In September 2002, the Board ordered further development in 
your case.  Thereafter, your case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the VA determined that VBA 
would resume all development functions.  In other words, 
aside from the limited class of development functions that 
the Board is statutorily permitted to carry out, see 38 
U.S.C.A. §§ 7107(b), 7109(a), all evidence development will 
be conducted at the RO level.  

In the September 2002 development memorandum, the EDU was 
requested to obtain the veteran's medical records from the VA 
Medical Center in Augusta, Georgia, showing treatment for the 
right knee including inpatient and outpatient treatment 
records from January 2001 to the present, reflecting right 
knee surgery accomplished in February 2001 and the discharge 
summary which was most likely produced after the surgery.  
The EDU was also requested to obtain all medical records 
reflecting treatment for the right knee at the Eisenhower 
Army Medical Center at Fort Gordon, Georgia, from February 
1998 to the present and to schedule the veteran for a VA 
orthopedic examination.  

While the EDU scheduled the requested VA examination and 
obtained some treatment records from the Augusta VA Medical 
Center, no records reflecting the February 2001 right knee 
surgery or the discharge summary were obtained.  Furthermore, 
no records at all were obtained from the Eisenhower Army 
Medical Center.  

Governing regulation provides that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).  Review of the development 
accomplished thus far does not reflect any indication that 
the records not yet obtained do not exist or that further 
efforts would be futile.  Therefore, upon Remand, the records 
reflecting the February 2001 right knee surgery and the 
discharge summary should be obtained along with all treatment 
reports from the Eisenhower Army Medical Center, prior to RO 
review of this claim.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002) are 
fully complied with and satisfied.  
Particularly, the RO must assure that the 
veteran is notified of the applicable 
provisions of the VCAA, including what 
evidence is needed to support his claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should obtain veteran's 
medical records from the VA Medical 
Center in Augusta, Georgia showing 
treatment for the right knee from January 
2001 to the present including all 
inpatient and outpatient treatment notes, 
a February 2001 discharge summary, and 
records reflecting a February 2001 right 
knee surgery.

3.  The RO should obtain all medical 
records reflecting right knee treatment 
at the Eisenhower Army Medical Center at 
Fort Gordon, Georgia from February 1998 
to the present.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


